DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           DOUGLAS EATON,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                     Nos. 4D16-3708 & 4D16-4148

                           [February 1, 2018]

   Consolidated appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; Dennis D. Bailey, Judge; L.T. Case Nos. 13-
13035 CF10A and 16000586 CF10A.

  Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Joseph D.
Coronato, Jr., Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., TAYLOR and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.